DETAILED ACTION
Status of Claims
	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 6, it appears that the claim is not complete.  The phrase ends with “comprises” without further claim language present. It is unclear what further limitations are required for claim 6. 
	Regarding claim 15, it is unclear what is required by the instant claim since the claim does not indicate what the blank solution comprises.  It is unclear what composition is present for claim 15.  If a blank solution is mixed with another component then the blank solution is no longer a blank solution.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soare et al. (“Electrochemical deposition and microstructural characterization of AlCrFeMnNi and AlCrCuFeMnNi high entropy alloy thin films”, Applied Surface Science, 358, 2015, 533-539).
Regarding claim 1, Soare discloses an electrochemical deposition method (title) (= a method) comprising:
Providing an electrolyte (p. 534, Experimental) (= providing a bath) comprising Al, Cr, Fe, Ni and Mn ions (Table 1) performing electrodeposition between -1.5 and -2.7 V (p. 534, Experimental) on a copper electrode (= including a plurality of ions of a plurality of metals; submerging, at least partially, an electrode including an electrode surface in the bath; and applying a voltage to the electrode to form a high entropy alloy on the electrode surface).
Regarding claim 2, Soare discloses wherein the high entropy alloy is AlCrFeMnNi (title, p. 534). 
Regarding claim 10, Soare selects a voltage to deposit a predetermined amount and species of the metal ions included in the bath onto the electrode surface (Table 2). 
Regarding claim 11, Soare discloses the chemical compound as claimed therefore the metals are included in the same molar ratio.  Further, Soare discloses that high entropy alloys are based on equiatomic mixtures of five or more elements (Introduction, left column).  
Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoosefan et al. (“Synthesis of CoCrFeMnNi high entropy alloy thin films by pulse electrodeposition: Part 1: Effect of Pulse Electrodeposition Parameters”, Metals and Materials International, 2020, 26: 1262-1269).
Regarding claim 1, Yoosefan discloses an electrodeposition method (title) (= a method) comprising:
Providing an electrolyte (p. 1263, Experimental) (= providing a bath) comprising Fe, Cr, Mn, Ni, Co and carrying out pulse electrodeposition (p. 1263, Experimental) (= including a plurality of ions of a plurality of metals; submerging, at least partially, an electrode including an electrode surface in the bath; and applying a voltage to the electrode to form a high entropy alloy on the electrode surface).
Regarding claim 8, Yoosefan discloses wherein a value of the voltage changes over time as the high entropy alloy forms on the electrode surface (i.e. pulse electrodeposition, title). 
Claim(s) 1, 10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 108728876).
Regarding claims 1, 10 and 14, Wang discloses a preparation method of forming FeCoNiCuMo high entropy alloy film (title), comprising:
Electroplating with a plating solution with Fe, Co, Ni, Cu, Mo metal ions comprising applying a voltage of 1.1 V to form the high entropy alloy on a copper substrate (pages 1-3, page 1 “Technical Field”, page 2 third paragraph, page 3 first paragraph). 
Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aliyu et al. (“Microstructure-electrochemical property correlation in electrodeposited CuFeNiCoCr high-entropy alloy-graphene oxide composite coatings”, Philosophical Magazine, 2019, vol 99, no 6, 718-735).
Regarding claims 1 and 7, Aliyu discloses electroplating CuFeNiCoCr using an electrolyte comprising metal ions with different concentrations onto a polished steel substrate (title, abstract, Table 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoosefan et al. “Synthesis of CoCrFeMnNi high entropy alloy thin films by pulse electrodeposition: Part 1: Effect of Pulse Electrodeposition Parameters”, Metals and Materials International, 2020, 26: 1262-1269) in view of Soare et al. (“Electrochemical deposition and microstructural characterization of AlCrFeMnNi and AlCrCuFeMnNi high entropy alloy thin films”, Applied Surface Science, 358, 2015, 533-539).
Regarding claim 3, Yoosefan discloses the claimed invention as applied above including forming CoCrFeMnNi.  Yoosefan fails to disclose the inclusion of copper as claimed (e.g. CoCrCuFeMoNi).
In the same or similar field of forming high entropy alloys, Soare discloses that inclusion of copper in a high entropy alloy provides improved adhesion (Table 4, p. 538, left column).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising CoCrCuFeMoNi because Yoosefan discloses forming CoCrFeMnNi and Soare discloses the inclusion of copper within high entropy alloys for improving adhesion (Table 4).  
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soare et al. (“Electrochemical deposition and microstructural characterization of AlCrFeMnNi and AlCrCuFeMnNi high entropy alloy thin films”, Applied Surface Science, 358, 2015, 533-539) in view of Tomantschger (US 2010/0006445).
Regarding claims 4-5, Soare discloses the use of a platinum electrode (Experimental).  Soare fails to disclose the use of sacrificial electrodes. 
Tomantschger discloses in the field of electroplating alloys, an electroplating method comprising soluble anodes with anodic current control to supply ionic species and using soluble anodes of different composition with individual current control [0112].  Tomantschger discloses that the anode can be dimensionally stable (e.g. platinum or graphite) or can be a soluble anode that serves as a source of material to be deposited [0102].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising sacrificial electrode as claimed because Tomantschger teaches that the use of soluble anodes (i.e. sacrificial electrodes) as an art recognized alternative to the use of dimensionally stable electrodes for producing the same or similar predictable result (i.e. alloy deposit).  
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aliyu et al. (“Microstructure-electrochemical property correlation in electrodeposited CuFeNiCoCr high-entropy alloy-graphene oxide composite coatings”, Philosophical Magazine, 2019, vol 99, no 6, 718-735), in view of Wang et al. (CN 108728876) and in view of Mehrizi et al. (“Study of microstructure and magnetic properties of electrodeposited nanocrystalline CoFeNiCu thin films”, Surface &Coatings Technology, 205, 2011, 4757-4763).
Regarding claim 9, Aliyu discloses the electrolyte comprising boric acid to reduce hydrogen evolution (p. 721 first paragraph).  The electrolyte of Aliyu includes iron chloride, nickel chloride, copper chloride, cobalt chloride (Table 1). Aliyu fails to disclose the inclusion of PEG and citrate.
In the same or similar field of endeavor, Wang discloses an electrolyte for producing a high entropy alloy comprising ethylene glycol to increase adhesion and sodium citrate as a complexing agent (page 2, second paragraph).  Wang discloses the use of sulfate-based compounds (e.g. ferrous sulfate, page 2 third paragraph).
	Aliyu and Wang fail to disclose the bath comprising sulfuric acid.
	In the same or similar field of electroplating alloys, Mehrizi discloses producing a CoFeNiCu thin film wherein the bath includes sulfuric acid in a determined amount to adjust the pH (p. 4758, right column).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a bath comprising the components as claimed because Aliyu discloses the electrolyte comprising boric acid to reduce hydrogen evolution (p. 721 first paragraph), Wang discloses an electrolyte for producing a high entropy alloy comprising ethylene glycol to increase adhesion and sodium citrate as a complexing agent (page 2, second paragraph) and Mehrizi discloses a bath including sulfuric acid in a determined amount to adjust the pH.  Regarding the claimed concentrations, generally differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05 II).  The cited prior art teaches the metal sources as either chloride or sulfate based metal ions.  
Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 108728876).
Regarding claim 12 and 14, Wang discloses the formation of FeCoNiCuMo (title), which is composed of the same metals as claimed (i.e. NiCoFeCuMo), but different alloying positions.  It would have been obvious to one of ordinary skill in the art to adjust the alloying nature of the high entropy alloy to produce a nickel-based high entropy alloy.  
Regarding claim 13, Wang discloses the concept of producing multiple solutions (A, B, C) and then mixing the solutions together to produce the electrolyte (page 2, middle). It would have been obvious to prepare the metal ion solutions and then mix them together to produce the final electrolyte composition.  Such mixing procedures would have been obvious given the teachings of Wang which include preparing multiple solutions and then mixing them together. 
Regarding claim 15, the instant claim does not indicate what is required by the ‘blank’ solution.  Wang discloses a solution (e.g. solution A) comprising three parts of water.    
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soare et al. (“Electrochemical deposition and microstructural characterization of AlCrFeMnNi and AlCrCuFeMnNi high entropy alloy thin films”, Applied Surface Science, 358, 2015, 533-539) in view of JP 3394209 (‘209).
Regarding claim 16, Soare fails to disclose wherein the electrode is Pt-Ir.
In the same or similar field of electroplating, ‘209 discloses utilizing a Pt-Ir electrode (105) to carry out electroplating [0008], page 4.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a Pt-Ir wire as the electrode because ‘209 discloses that Pt-Ir is a workable electrode material for carrying out electroplating. It would have been obvious to simply substitute one known electrode material for another to produce the same or similar predictable result. 
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soare et al. (“Electrochemical deposition and microstructural characterization of AlCrFeMnNi and AlCrCuFeMnNi high entropy alloy thin films”, Applied Surface Science, 358, 2015, 533-539), in view of JP 3394209 (‘209) and in further view of Munoz et al. (“Magneto impedance of electroplated NiFeMo/Cu microwires for magnetic sensors”, Journal of Physics D:Applied Physics, 40, 2007, 5013-5020).
Regarding claims 17-18, Soare discloses the method for producing an amorphous microstructure of a high entropy alloy with good magneto-electric capabilities (Introduction, p.534 right column). Soare and ‘209 fail to disclose forming a microwire as claimed. 
In the same or similar field of electroplating alloys, Munoz discloses producing microwires with a diameter greater than 50 microns (title, Experimental details). Munoz discloses the microwire comprising FeNiMo formed on Cu wires (abstract).  Munoz discloses electrodeposition has been regarded as an alternative method to physical ones for the deposition of soft magnetic films with novel anisotropic properties and related sensitive magneto impedance (MI) responses. Consequently, a large amount of new materials are produced by means of electroplating (Introduction).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising forming an amorphous magnetic microwire because Soare discloses the method of producing an amorphous high entropy alloy with good magneto-electric capabilities, ‘209 discloses a wire electrode and Munoz discloses producing a magnetic microwire for applications such as magnetic sensors with high sensitivity (Introduction).  It would have been obvious to utilize the Cu wire substrate of Munoz or Pt-Ir wire of ‘209 to produce the amorphous high entropy alloy of Soare for the construction of micromagnetic sensors (Introduction, Munoz; i.e. application of the high entropy material of Soare).  
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soare et al. (“Electrochemical deposition and microstructural characterization of AlCrFeMnNi and AlCrCuFeMnNi high entropy alloy thin films”, Applied Surface Science, 358, 2015, 533-539) in view of Podlaha et al. (US 2004/0011432).
Regarding claims 19-20, Soare fails to disclose a gradient of either iron (claim 19) or copper (claim 20).
In the same or similar field of electroplating metal alloys, Podlaha discloses forming NiW and NiFe microstructures having an alloy composition with a controllable gradient to impart different properties to different parts of a structure (abstract).  Podlaha teaches that the deposits provide microstructures that are harder than conventional nickel microstructures and have lower coefficient of thermal expansion (abstract).  Podlaha teaches that controlling the current application provides control over the chemical composition of the deposit [0030].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method wherein a gradient of either iron or copper is present because Podlaha discloses that by controlling the current application and providing an appropriate electrolyte [0018], the electrodeposit may be formed with a controllable gradient such that different parts of the structure have different properties.  It would have been obvious to modify the method of Soare with the controllable properties of Podlaha for producing a deposit with superior properties (e.g. hardness).  Soare discloses the alloy comprising iron and copper.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/            Primary Examiner, Art Unit 1795